Per Curiam.

Upon a review of the record herein, it is the determination of the court that respondent has violated DR 1-102(A)(1), DR 1-102(A)(3), DR 1-102(A)(4) and DR 1-102(A)(6), and we hereby accept the recommendation of the board of commissioners.
Therefore, it is the order of the court that respondent be permanently disbarred from the practice of law in the state of Ohio. The court further orders that the costs of these proceedings shall be taxed to respondent.

Judgment accordingly.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.